DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species IV (Figures 1, 2A, 8) readable on claims 1-20 in the reply filed on 08/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
IMAGE GENERATING SYSTEM WITH BACKGROUND REPLACEMENT OR MODIFICATION CAPABILITIES.

Claim Objections
Claims 6, 13, 15-16 are objected to because of the following informalities: 
Claim 6 (line 1), “the sensing elements” should be changed to --the plurality of sensing elements--.
Claim 6 (lines 2-3), “the total sensing elements” should be changed to --a total of the plurality of sensing elements--. 
Claim 13 (line 1), claim 15 (line 1), “execution” should be changed to --the execution--. 
Claim 16 (lines 1-2), “the sensing elements” should be changed to --the plurality of sensing elements--. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 (line 1) recites limitation “the visible image data;” it is unclear that limitation “the visible image data” recited in claim 8 (line 1) corresponds to limitation “visible image data” in “a first set of visible image data” recited in claim 1 (line 6) or limitation “visible image data” in “a second set of visible image data” recited in claim 1 (line 18).
Claim 8 (line 4) recites limitation “the visible image data;” it is unclear that limitation “the visible image data” recited in claim 8 (line 4) corresponds to limitation “visible image data” in “a first set of visible image data” recited in claim 1 (line 6) or limitation “visible image data” in “a second set of visible image data” recited in claim 1 (line 18).
Claim 11 (lines 9-10) recites limitation “electromagnetic radiation;” it is unclear that limitation “electromagnetic radiation” recited in claim 11 (lines 3-10) is the same or different from limitation “electromagnetic radiation” recited in claim 11 (line 5).
Claim 11 (lines 10-11) recites limitation “the electromagnetic radiation;” it is unclear that limitation “the electromagnetic radiation” recited in claim 11 (lines 10-11) corresponds to limitation “electromagnetic radiation” recited in claim 11 (lines 9-10) or limitation “electromagnetic radiation” recited in claim 11 (line 5).
Claim 18 (line 1) recites limitation “the visible image data;” it is unclear that limitation “the visible image data” recited in claim 18 (line 1) corresponds to limitation “visible image data” in “a first set of visible image data” recited in claim 11 (line 13) or limitation “visible image data” in “a second set of visible image data” recited in claim 11 (line 25).
Claim 18 (line 4) recites limitation “the visible image data;” it is unclear that limitation “the visible image data” recited in claim 18 (line 4) corresponds to limitation “visible image data” in “a first set of visible image data” recited in claim 11 (line 13) or limitation “visible image data” in “a second set of visible image data” recited in claim 11 (line 25).

Claims 12-20 are rejected as being dependent from claim 11.


Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 1, the prior art of the record fails to show or fairly suggest a method of generating an image, comprising:
replacing or modifying at least some of the first set of visible image data generated during the second time period based on the first set of electromagnetic image data generated during the second time period; and 
generating, during a third time period, a second set of visible image data in response to the electromagnetic radiation received in the first range of wavelengths on a second portion of the sensor array during the first time period, wherein the second time period occurs after the first time period, and the third time period occurs after the second time period, in combination with other claim limitations.

Claims 2-10 are allowed as being dependent from claim 1.

Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US 5,923,380) discloses method for replacing the background of an image.
Monjo (US 6,490,006) discloses chroma key system for discriminating between a subject and a background of the subject based on a changing background color.
Vonolfen et al. (US 9,355,325) discloses method for differentiating between background and foreground of scenery and also method for replacing a background in images of a scenery.
Barzuza et al. (US 9,948,893) discloses background replacement based o attribute of remote user or endpoint.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/
Primary Examiner, Art Unit 2698                                                                                                                                                                                          9/22/2022